Exhibit 10.3

Execution Version

CONSTRUCTION, OPERATIONS AND MAINTENANCE AGREEMENT

by and between

APACHE CORPORATION

as Service Provider

and

ALTUS MIDSTREAM COMPANY

(f/k/a KAYNE ANDERSON ACQUISITION CORP.)

as Owner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  DEFINITIONS      1  

1.1

  Definitions      1  

1.2

  Construction      6  

ARTICLE 2

  ENGAGEMENT AND RELATIONSHIP OF THE PARTIES      7  

2.1

  Engagement of Service Provider      7  

2.2

  Relationship of the Parties      7  

2.3

  Performance Standard      7  

2.4

  Supplemental Service Providers; Service Contracts      8  

ARTICLE 3

  SCOPE AND DUTIES OF SERVICE PROVIDER      8  

3.1

  Scope of the Services      8  

3.2

  Performance      12  

3.3

  Ownership of Property      12  

3.4

  Force Majeure      12  

3.5

  Tax Matters      13  

ARTICLE 4

  EXPENDITURES AND FUNDING      13  

4.1

  Authorization for Expenditures      13  

4.2

  Support Services Fee      13  

4.3

  Payment of Expenditures; Offset      14  

4.4

  Monthly Statement; Service Provider Reimbursement and Compensation      15  

4.5

  Audits      15  

ARTICLE 5

  ACCOUNTING AND RECORDS; REMITTANCES      16  

5.1

  Maintenance of Accounts      16  

5.2

  Reports and Notices      16  

5.3

  Remittances      16  

ARTICLE 6

  WARRANTIES      16  

6.1

  Warranties of Owner      16  

6.2

  Warranties of Service Provider      17  

ARTICLE 7

  INDEMNIFICATION; LIMITATION OF LIABILITY      17  

7.1

  Limitation of Liability      17  

7.2

  Indemnification of Owner      18  

7.3

  Indemnification of Service Provider      18  

7.4

  Indemnification Demands      18  

7.5

  Right to Contest and Defend      19  

7.6

  Cooperation      19  

7.7

  Right to Participate      20  

 

-i-



--------------------------------------------------------------------------------

7.8

  Payment of Damages      20  

7.9

  Express Negligence Rule      20  

7.10

  Acknowledgment      20  

7.11

  Limitations      20  

7.12

  Sole Remedies      21  

ARTICLE 8

  INSURANCE      21  

8.1

  Insurance Provided by Service Provider      21  

8.2

  Use of Proceeds      21  

8.3

  Costs of Insurance      21  

8.4

  Insurance Maintained by Others      21  

8.5

  Supplemental Service Providers      21  

8.6

  Property Insurance      22  

8.7

  No Limitation      22  

ARTICLE 9

  TERM AND TERMINATION      22  

9.1

  Term      22  

9.2

  Termination      22  

9.3

  Effectiveness of Termination      23  

9.4

  Effect of Termination; Transition Period; Employees      23  

ARTICLE 10

  CONFIDENTIAL INFORMATION      24  

10.1

  Confidential Information      24  

ARTICLE 11

  GENERAL PROVISIONS      25  

11.1

  Notices      25  

11.2

  Entire Agreement      26  

11.3

  Waivers      26  

11.4

  Governing Law; Consent to Jurisdiction; Severability; Waiver of Jury Trial   
  27  

11.5

  No Third Party Benefit      27  

11.6

  Amendments      28  

11.7

  Assignment and Successors and Assigns      28  

11.8

  Counterparts      28  

Exhibits:

 

Exhibit A    Special Power of Attorney

 

-ii-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Action

     1  

Affiliate

     1  

Agreement

     1  

Business Day

     1  

Claims

     18  

Contribution Agreement

     2  

Control

     2  

Cure Notice

     22  

Cure Period

     23  

Default Interest Rate

     2  

Direct G&A Costs

     2  

Disclosing Party

     25  

Disputed Item

     14  

Effective Date

     1  

Emergency

     2  

Environmental Condition

     2  

Environmental Law

     2  

Execution Date

     2  

Expert

     3  

Facilities

     3  

FERC

     3  

Fiscal Year

     3  

Force Majeure

     12  

GAAP

     3  

Gathering Assets

     3  

Governmental Entity

     3  

Indebtedness for Borrowed Money

     3  

Indemnified Party

     18  

Indemnifying Party

     18  

Indemnity Demand

     18  

KAAC

     3  

Knowledge

     3  

Law

     3  

Material Adverse Effect

     3  

Natural Gas Liquids Pipelines

     3  

Natural Gas Pipelines

     4  

Notice

     25  

Options

     4  

Owner

     1  

Owner Direct-Billed Costs

     4  

Owner Indemnified Party

     18  

Parties

     1  

Party

     1  

Performance Breach

     22  

Performance Breach Notice

     22  

Permits

     4  

Person

     4  

Prime Rate

     4  

Processing Assets

     4  

Proposed Support Services Fee

     13  

Purchase Rights and Restrictive Covenants Agreement

     4  

Reasonable and Prudent Service Provider

     8  

Receiving Party

     25  

Related Party Transaction Policy

     4  

Required Upgrade

     4  

Restricted Persons

     24  

Senior Supervisory Personnel

     5  

Service Contracts

     5  

Service Costs

     5  

Service Provider

     1  

Service Provider Indemnified Party

     18  

Services

     8  

Subsidiary

     5  

Supplemental Service Provider

     8  

Supplemental Service Providers

     8  

Support Services Fee

     5  

System

     5  

System (Effective Date)

     6  

Term

     6  

Third Party

     6  

Transferred Employees

     24  

Transition Period

     23  

TRRC

     6  

Unrecoverable Damages

     6  

 

 

 

-iii-



--------------------------------------------------------------------------------

CONSTRUCTION, OPERATIONS AND MAINTENANCE AGREEMENT

This Construction, Operations and Maintenance Agreement (this “Agreement”) is
effective as of November 9, 2018 (the “Effective Date”), by and between Apache
Corporation, a Delaware corporation (“Service Provider”), on the one hand, and
Altus Midstream Company (f/k/a Kayne Anderson Acquisition Corp.), a Delaware
corporation (as “Owner”), on the other hand. Each of Service Provider and Owner
is sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

RECITALS

WHEREAS, Owner desires to design, develop, construct, own, operate, and maintain
the System;

WHEREAS, Owner desires to engage Service Provider, as an independent contractor,
to perform (and Service Provider desires to perform) the Services (as defined
herein); and

WHEREAS, the Parties wish to enter into this Agreement providing for the
engagement of Service Provider by Owner to perform the Services.

NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby agree that the terms and conditions of this Agreement shall
determine and control the rights, duties, and relationships between the Parties
with respect to the matters addressed herein. The Parties further agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Action” means any action, suit, arbitration, inquiry, proceeding,
investigation, condemnation, or audit by or before any court or other
Governmental Entity or any arbitrator or panel of arbitrators.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by, or is under common Control with, such
Person. For purposes of this defined term and interpreting this Agreement only,
Owner shall not be deemed an Affiliate of Service Provider or any of its
Affiliates (after giving effect to this sentence). On and following the
Effective Date, each of (i) Alpine High Gathering LP, (ii) Alpine High Pipeline
LP, (iii) Alpine High Processing LP, and (iv) Alpine High NGL Pipeline LP shall
be deemed an Affiliate of Owner.

“Business Day” has the meaning ascribed to such term in the Contribution
Agreement.

 

-1-



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Contribution Agreement by and among
(a) Apache Midstream LLC, a Delaware limited liability company, (b) KAAC (c)
Altus Midstream LP, a Delaware limited partnership, (d)(i) Alpine High Gathering
LP, a Delaware limited partnership, (ii) Alpine High Pipeline LP, a Delaware
limited partnership, (iii) Alpine High Processing LP, a Delaware limited
partnership, and (iv) Alpine High NGL Pipeline LP, a Delaware limited
partnership, and (e) Alpine High Subsidiary GP LLC, a Delaware limited liability
company, dated the Effective Date.

“Control” has the meaning ascribed to such term in the Contribution Agreement.

“Direct G&A Costs” means costs directly attributable to the oversight,
administration, and operation of the System, Owner, or the Affiliates of Owner
by Service Provider or its Affiliates. These costs include (a) costs associated
with the salary, benefits, and all other forms of compensation of the employees
of Service Provider or its Affiliates that are specifically allocating
substantially all of their time to providing such oversight, administration, and
operation of the System or Owner and (b) costs associated with the salary,
benefits, and all other forms of compensation of the employees of Service
Provider or its Affiliates in proportion to the amount of time they specifically
allocate to providing non-recurring services to Owner not otherwise accounted
for in the Support Services Fee.

“Default Interest Rate” means the lesser of (a) the Prime Rate, plus 9% and
(b) the maximum rate permitted by Law.

“Emergency” means a situation involving, or that could reasonably be expected to
involve, (a) imminent harm to persons or property, including injury, illness, or
death, (b) an imminent Environmental Condition, (c) a Required Upgrade, (d) a
potential material breach of the contractual obligations of Owner or its
Affiliates, or (e) an event of Force Majeure.

“Environmental Condition” means any incident, condition, or situation that gives
rise to, or could reasonably be expected to result in, (a) a reporting
obligation to a Governmental Entity under an Environmental Law, other than
reports required in the ordinary course of business, or (b) a liability to
Owner, Service Provider, or their respective Affiliates under an Environmental
Law.

“Environmental Law” means any and all applicable Laws pertaining to pollution or
protection of the environment or human health and safety, including releases or
threatened releases of pollutants, contaminants, chemicals or industrial, toxic
or hazardous substances, materials or wastes, in effect in any and all
jurisdictions in which the assets of Owner or its Affiliates are located or in
which the business of Owner or its Affiliates is or has been operated, including
the Clean Air Act, as amended, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Federal Water Pollution
Control Act, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, and the Hazardous Materials Transportation Act, as amended.

“Execution Date” has the meaning ascribed to such term in the Contribution
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Expert” means Deloitte & Touche LLP, or, if such firm is unable or unwilling to
act, such other nationally recognized independent public accounting firm as
shall be agreed upon by Owner and Service Provider in writing (or, to the extent
they are not able to so agree, the nationally recognized independent public
accounting firm specified in writing by the Houston regional office of the CPR
Institute).

“Facilities” means the assets to be constructed and developed for Owner or its
Affiliates pursuant to this Agreement.

“FERC” means the Federal Energy Regulatory Commission or its successor agency.

“Field Operations” means day to day operation of the System, including but not
limited to maintenance.

“Fiscal Year” means the time period from January 1st to December 31st of each
year.

“GAAP” has the meaning ascribed to such term in the Contribution Agreement.

“Gathering Assets” means natural gas gathering systems and related facilities,
including all appurtenances, metering facilities, fee property, leases,
easements, licenses, permits, right of ways, contracts, contract rights and
other rights, necessary for the design, development, construction, maintenance,
upkeep, repair, or operation thereof.

“Governmental Entity” means any legislature, court, tribunal, authority, agency,
commission, division, board, bureau, branch, official, or other instrumentality
of the United States, or any domestic state, county, city, or other political
subdivision, governmental department, or similar governing entity, and including
any governmental body exercising similar powers of authority and jurisdiction,
in each case with jurisdiction over the Parties, the System, or the business of
Owner, the Affiliates of Owner, or Service Provider.

“Indebtedness for Borrowed Money” has the meaning ascribed to such term in the
Contribution Agreement.

“KAAC” means Kayne Anderson Acquisition Corp., a Delaware corporation.

“Knowledge” means in relation to any Person, the possession of actual knowledge
concerning the matter in question, without a duty of inquiry, by any Senior
Supervisory Personnel employed by or otherwise providing services to such
Person.

“Law” has the meaning ascribed to such term in the Contribution Agreement.

“Material Adverse Effect” has the meaning ascribed to such term in the
Contribution Agreement.

 

-3-



--------------------------------------------------------------------------------

“Natural Gas Liquids Pipelines” means natural gas liquids transmission pipeline
systems and related facilities, including all appurtenances, metering
facilities, fee property, leases, easements, licenses, permits, right of ways,
contracts, contract rights and other rights, necessary for the design,
development, construction, maintenance, upkeep, repair, or operation thereof.

“Natural Gas Pipelines” means natural gas transmission pipeline systems and
related facilities, including all appurtenances, metering facilities, fee
property, leases, easements, licenses, permits, right of ways, contracts,
contract rights and other rights, necessary for the design, development,
construction, maintenance, upkeep, repair, or operation thereof.

“Options” has the meaning ascribed to such term in the Contribution Agreement.

“Owner Direct-Billed Costs” means all general and administrative costs, and
other expenses directly charged to or incurred by Owner or its Affiliates
associated with the System (other than Direct G&A Costs, the Support Services
Fee, and any other costs payable to Service Provider or any of its Affiliates),
including expenditures to Persons who are directly engaged in providing goods
(including vehicles, materials, and equipment) or services associated with the
System, including utility costs, insurance premiums, deductibles or fees,
banking-related charges and fees, external legal or auditing fees, leases,
rentals, service contracts, costs associated with environmental compliance,
permitting fees, assessments or charges, inspection fees and charges, and taxes.

“Permits” means licenses, permits, franchises, consents, approvals, variances,
exemptions, and other authorizations of or from Governmental Entities.

“Person” has the meaning ascribed to such term in the Contribution Agreement.

“Prime Rate” means the rate publicly announced by JPMorgan Chase Bank, N.A., New
York, New York (or any successor bank) from time to time as its prime rate.

“Processing Assets” means cryogenic processing facilities, mechanical
refrigeration units, compression facilities, and other facilities for purifying
natural gas for transmission on Natural Gas Pipelines or extracting natural gas
liquids for transmission on Natural Gas Liquids Pipelines, including all
appurtenances, fee property, leases, easements, licenses, permits, right of
ways, contracts, contract rights and other rights, necessary for the design,
development, construction, maintenance, upkeep, repair, or operation thereof.

“Purchase Rights and Restrictive Covenants Agreement” has the meaning ascribed
to such term in the Contribution Agreement.

“Related Party Transaction Policy” has the meaning ascribed to such term in the
Contribution Agreement.

“Required Upgrade” means any System expansion, upgrade, retrofitting, or other
modification that is, in the opinion of Service Provider, necessary (a) to avoid
or mitigate imminent damage to the System, (b) to preserve System integrity,
(c) to avoid a violation or potential violation of any applicable Law, or
(d) for Service Provider to comply with the Reasonable and Prudent Service
Provider standard.

 

-4-



--------------------------------------------------------------------------------

“Senior Supervisory Personnel” means, with respect to Service Provider, any of
the following: (a) any individual who is a senior region manager and who directs
all operations and activities of Service Provider in Alpine High (as defined in
the Purchase Rights and Restrictive Covenants Agreement), (b) any individual who
is at a management level equivalent to or superior to a senior region manager
referred to in foregoing clause (a) for Service Provider, and (c) any region
manager with management or supervisory responsibilities in relation to the
Services and who reports directly to the individuals referred to in foregoing
clause (a) or (b).

“Service Contracts” means any and all contract(s) for the provision of Services
(including contracts for the procurement of equipment, materials, or supplies)
performed by Supplemental Service Providers.

“Service Costs” means all amounts, without duplication, incurred by Service
Provider and its Affiliates that are directly or indirectly related to Service
Provider’s performance of the Services, including: (a) Direct G&A Costs, (b) the
Support Services Fee, (c) any Owner Direct-Billed Costs, and (d) any other
costs, expenses, or liabilities (other than liabilities borne by Service
Provider under Section 7.2 (Indemnification of Owner) hereof) related to Owner,
the Affiliates of Owner, or the System.

“Subsidiary” of a Person means any other Person of which (a) at least fifty
percent (50%) or more of the voting power represented by the outstanding capital
stock or other voting securities or interests having voting power under ordinary
circumstances to elect directors or similar members of the governing body of
such Person or (b) fifty percent (50%) or more of the equity interests in such
Person, shall at the time be owned or Controlled, directly or indirectly, by
such other Person and/or by one or more of its Subsidiaries. For purposes of
this defined term and interpreting this Agreement only, Owner shall not be
deemed a Subsidiary of either Service Provider or any of the Affiliates of
Service Provider.

“Support Services Fee” means an annual charge (payable monthly as provided in
Section 4.4) equal to a proportional share of overhead charges for Owner and the
System allocated by Service Provider’s corporate office The Support Services Fee
is intended to compensate Service Provider for indirect oversight and
administrative costs based on an allocation of overhead costs, including an
allocation of salary, benefits, and all other forms of compensation of employees
of Service Provider that are not included in Direct G&A Costs, but are spending
a portion of their time providing services in respect of Owner and the System.

“System” means, collectively, (a) the System (Effective Date), (b) Gathering
Assets, Processing Assets, Natural Gas Pipelines, and Natural Gas Liquids
Pipelines acquired or developed by Owner, directly or indirectly, after the
Effective Date, including the Facilities, including as a result of Owner’s
exercise of any rights under the Purchase Rights and Restrictive Covenants
Agreement, and (c) any additions to any of the foregoing or betterments,
improvements, expansions, looping, laterals, extensions, renewals, or
replacements to or of any of the foregoing, all as may be added to, adjusted,
altered, amended, or changed from time to time.

 

-5-



--------------------------------------------------------------------------------

“System (Effective Date)” means, collectively, the Gathering Assets, the
Processing Assets, the Natural Gas Pipelines, and the Natural Gas Liquids
Pipelines, in each case, owned, directly or indirectly, by Owner as of the
Effective Date.

“Term” means the period commencing upon the Effective Date and ending on the
date this Agreement is terminated in accordance with its terms (and shall
include any Transition Period).

“TRRC” means the Texas Railroad Commission.

“Third Party” means a Person other than (a) Service Provider, (b) Owner, or
(c) any Affiliate of Service Provider or Owner.

“Unrecoverable Damages” has the meaning ascribed to such term in the
Contribution Agreement.

1.2 Construction. The headings and captions herein are inserted for convenience
of reference only and are not intended to govern, limit, or aid in the
construction of any term or provision hereof. The Parties recognize that this
Agreement is the product of the joint efforts of the Parties. It is the
intention of the Parties that every covenant, term, and provision of this
Agreement shall be construed simply according to its fair meaning and not
strictly for or against any Party (notwithstanding any rule of Law requiring an
agreement to be strictly construed against the drafting party), it being
understood that the Parties are sophisticated and have had adequate opportunity
and means to retain counsel to represent their interests and to otherwise
negotiate the provisions of this Agreement. Further, unless the context requires
otherwise:

(a) terms defined in Section 1.1 or elsewhere in this Agreement have the
meanings assigned to them in that Section for purposes of this Agreement;

(b) the gender (or lack of gender) of all words used in this Agreement includes
the masculine, feminine, and neuter;

(c) references to Articles and Sections (other than in connection with Laws)
refer to Articles and Sections, respectively, of this Agreement unless otherwise
indicated by the context thereof;

(d) the words “herein,” “hereof,” “hereunder,” and other words of similar import
refer to this Agreement as a whole and not to any particular Article or Section;

(e) “include,” “includes,” and “including” mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,”
respectively;

(f) terms defined herein include the plural as well as the singular;

(g) all exhibits or schedules attached hereto are hereby incorporated herein and
made a part hereof for all purposes;

(h) “or” is not exclusive;

 

-6-



--------------------------------------------------------------------------------

(i) all references to “$” and dollars shall be deemed to refer to United States
currency unless otherwise specifically provided;

(j) if the last day for the giving of any Notice or the performance of any act
required or permitted under this Agreement is a day that is not a Business Day,
then the time for the giving of such Notice or the performance of such action
shall be extended to the next succeeding Business Day;

(k) if a provision or defined term is incorporated into this Agreement by
referencing another contract and such contract is terminated, such termination
shall have no effect on such provision or defined term as used in this
Agreement; and

(l) the serial comma is sometimes included and sometimes omitted. Its inclusion
or omission shall not affect the interpretation of any phrase.

ARTICLE 2

ENGAGEMENT AND RELATIONSHIP OF THE PARTIES

2.1 Engagement of Service Provider. Owner hereby engages Service Provider to act
as an independent contractor with full power and authority to perform the
Services in accordance with the terms of this Agreement. Service Provider hereby
accepts such engagement and agrees to provide or cause to be provided the
Services in accordance with the terms and conditions, and subject to the
limitations, set forth in this Agreement.

2.2 Relationship of the Parties. For the purposes of this Agreement, Service
Provider is an independent contractor, and neither Service Provider, its
subcontractors, nor any of its or their respective employees or agents, shall be
deemed for any purpose to be an agent, servant, employee, or representative of
Owner, any of its owners, or any of their respective Affiliates. This Agreement
is not intended to create, and the Parties agree that there is not hereby
created, (a) a partnership or joint venture between the Parties, an employee /
employer relationship or other relationship creating fiduciary, quasi-fiduciary,
or similar duties and obligations at Law or otherwise or (b) an arrangement
subjecting the Parties to joint and several or vicarious liability. Service
Provider’s status or relationship to Owner or its Affiliates shall not affect
its status as an independent contractor hereunder, impose a higher standard of
care than established herein, or create any duty, obligation, or liability for
Service Provider to perform, act, or assume responsibilities other than those
specified in this Agreement. Service Provider shall be solely responsible for
the performance of the Services, and the Services shall be performed, subject to
the terms of this Agreement and the Reasonable and Prudent Service Provider
standard, according to Service Provider’s own methods.

2.3 Performance Standard. Subject to Section 3.2 and Section 4.3(c), Service
Provider shall perform the Services, as applicable, (a) consistent with,
assuming no changes in circumstances that warrant a difference, the practices,
methods, and acts used in constructing and operating the System (Effective Date)
prior to the Effective Date and (b) with the same degree of diligence and care
that Service Provider and its Subsidiaries exercise with respect to the
construction, management, and operation of their own natural gas gathering and
processing and natural gas and

 

-7-



--------------------------------------------------------------------------------

natural gas liquids transmission facilities (compliance with the obligations in
foregoing clauses (a) and (b) is referred to herein as acting as a “Reasonable
and Prudent Service Provider”); provided, however, that a Reasonable and Prudent
Service Provider shall not be obligated to act in a manner which is inconsistent
with or would otherwise endanger, impede, or degrade the construction,
operations, or service requirements of the System, or contractual obligations of
Owner or its Affiliates.

2.4 Supplemental Service Providers; Service Contracts.

(a) Subject to and in accordance with the terms of this Section 2.4(a), Service
Provider may have portions of the Services performed by its Subsidiaries or
subcontractors pursuant to Service Contracts, provided that Service Provider
shall ensure that, in Service Provider’s opinion, consistent with Service
Provider’s then-current practices with respect to the operations of its own
assets, all Supplemental Service Providers have appropriately qualified and
experienced (including possessing appropriate certifications) personnel for the
Services they were hired to perform.

(b) Should Service Provider retain independent contractors to provide Services,
Service Provider will not control the manner nor method in which the independent
contractor provides such services, materials, or equipment. Service Provider
shall review the performance of all contractors, subcontractors, suppliers,
vendors, and any other counterparties to the Service Contracts, and their
respective designees, agents, consultants, subcontractors, or representatives to
the extent such Persons are providing services, materials, equipment, or
supplies under the Service Contracts (collectively, the “Supplemental Service
Providers” and each a “Supplemental Service Provider”).

ARTICLE 3

SCOPE AND DUTIES OF SERVICE PROVIDER

3.1 Scope of the Services.

(a) The “Services” to be provided under this Agreement shall consist of all
services related to the design, development, construction, operation,
management, and maintenance of the System and management of Owner and its
Affiliates, including those services described below in this Section 3.1(a) and
elsewhere in this Agreement. The Services shall be performed exclusively by
Service Provider, Service Provider’s Subsidiaries, or, in Service Provider’s
sole discretion, a Supplemental Service Provider on behalf of Service Provider
(and shall not be performed in any way by Owner or its Affiliates) and shall not
require the prior approval of or the giving of Notice to any Person. The
Services include the following:

(i) performing and taking any and all actions necessary or appropriate to
oversee, manage, and implement the development, planning, design, engineering,
procurement, construction, installation, pre-commissioning, commissioning,
operation, maintenance, inspection, testing, upkeep, repair, replacement,
abandonment, removal, and improvement of the System, including the Facilities;

 

-8-



--------------------------------------------------------------------------------

(ii) purchasing and maintaining rights-of-way, easements, fee properties, and
other land rights and estates and the improvements thereon and acquiring and
maintaining any other property (including telecommunications leases) necessary
for the continued ownership or operation of the System (including the initiation
and prosecution on any litigation, condemnation, or other proceedings that may
be necessary to secure the same) and, as necessary, transferring such rights to
or among Owner and its Affiliates;

(iii) providing or procuring utility services;

(iv) performing quality control and inspections of construction of the
Facilities, and coordinating, managing, and monitoring all Third Party
inspection work related to the construction of the Facilities;

(v) preparing and filing all ministerial reports, filings, postings, Permits of
Owner or its Affiliates, and updates or renewals of the foregoing, tax returns
or other tax filings of or related to taxes of Owner or with respect to the
System, and any other governmental filings, pleadings, answers, or appearances
with or before any Governmental Entities as necessary to comply with Law or to
implement the terms and conditions of an agreement in respect of the System;

(vi) taking appropriate actions necessary to engage Subsidiaries and
Supplemental Service Providers and to procure, furnish, take delivery of, and
store all materials, equipment, and supplies to be incorporated in or used in
the System, and in such reasonable amounts as are necessary to carry out its
responsibilities under this Agreement;

(vii) making and accepting payments in Owner’s or its Affiliates’ name as
required or permitted hereunder, including paying and discharging (with Owner’s
or its Affiliates’ funds or at Service Provider’s election, Service Provider’s
funds, which will be reimbursed) all documented costs, expenses, and liabilities
incurred by Service Provider directly or on Owner’s or its Affiliates’ behalf in
connection with performing the Services;

(viii) handling all banking matters, including opening, maintaining, and closing
deposit, brokerage, investment, and similar accounts, and drawing checks or
other orders for the payment of money;

(ix) making investments of Owner’s or its Affiliates’ funds in accordance with
cash management policies of Owner;

(x) obtaining standby letters of credit, surety bonds, and other security in the
name of Owner and its Affiliates;

(xi) (A) creating, incurring, assuming, guaranteeing, refinancing, paying or
prepaying any Indebtedness for Borrowed Money, or amending, modifying, or
otherwise altering the terms and provisions of any such Indebtedness for
Borrowed Money or (B) permitting or creating any pledge, lien, or other similar
encumbrance over any of the assets of Owner or its Affiliates;

 

-9-



--------------------------------------------------------------------------------

(xii) managing the accounting and tracking of, and paying and discharging, all
costs and expenses incurred in respect of the System, Owner or its Affiliates;

(xiii) subject to Section 5.3, providing general accounting services, including
receipt of all revenues into bank accounts controlled by Owner on behalf of
Owner;

(xiv) providing access to information technology, data storage, and
communication systems;

(xv) obtaining, maintaining, and ensuring Owner’s and its Affiliate’s compliance
with all Permits of Owner, or its Affiliate, as applicable, and applicable Law;

(xvi) maintaining compliance with continuous disclosure obligations under
applicable securities laws and regulations and the rules and regulations of the
securities exchange upon which KAAC’s securities are listed, including the
preparation for review, approval, and filing by KAAC of reports and other
documents with all applicable regulatory authorities and all other reports or
statements reasonably requested by Owner’s conflicts committee in accordance
with the Related Party Transaction Policy;

(xvii) providing health, safety, and environmental services, including
monitoring, investigations, and remediation of any Environmental Conditions and
compliance activities related to Environmental Laws;

(xviii) providing, or causing to be provided, (A) all of the personnel necessary
to staff and perform the Services, which may be accomplished to the extent
necessary by (1) full or part time employees of Service Provider or its
Affiliates, including their recruitment, hiring, termination, compensation,
management, and training or (2) Supplemental Service Providers and (B) personnel
to serve in capacities equivalent to the capacities of corporate executive
officers, except that the personnel serving in such capacities will serve in
such capacities on a shared, part-time basis only;

(xix) providing investor relations and general communications services to assist
and support Owner in its communications with stockholders, media, Governmental
Entities, market participants, trade associations, industry groups, and others;

(xx) lobbying with public officials and organizing and facilitating community
outreach functions on behalf of Owner and its Affiliates with respect to the
System and Owner;

 

-10-



--------------------------------------------------------------------------------

(xxi) defending and managing the litigation matters of Owner and its Affiliates
and promptly notifying Owner upon obtaining Knowledge of any material litigation
initiated against Owner or its Affiliates; provided, however, that Service
Provider may only settle litigation matters that involve the payment of monetary
damages not in excess of $10,000,000 and that does not impose any material
restriction on the operations of Owner or any of its Affiliates; provided, that
the foregoing proviso shall not limit Service Provider in responding to an
Emergency;

(xxii) pursuing commercial transactions on behalf of Owner and its Affiliates
and negotiating, entering into, modifying, administering, enforcing,
maintaining, complying with, and extending, on behalf of Owner and its
Affiliates, any contracts or agreements entered into by Owner, its Affiliates,
or Service Provider on its or their behalf, and in the name, of Owner or its
Affiliate, as the case may be, relating to the System or Service Provider’s
fulfillment of its obligations under this Agreement, including marketing,
scheduling, balancing, and measurement services;

(xxiii) engaging in business development activities, including the soliciting,
contracting, and providing of other services (including gathering, treating,
processing, and transmission services) for Third Parties and the construction,
operation, and management of associated facilities;

(xxiv) taking any and all actions and making repairs, including implementing an
emergency shutdown of the System (or any portion of the System), that, in
Service Provider’s opinion, are required or appropriate in connection with an
Emergency;

(xxv) if approved by Owner and Service Provider, implementing and constructing
any physical expansions, modification, or enhancement, or series of physical
expansions, modifications, or enhancements, to the System in addition to the
Facilities;

(xxvi) selling, exchanging, leasing, or otherwise disposing of immaterial or
obsolete assets related to the System; provided that no one transaction or
series of related transactions exceeds $10,000,000;

(xxvii) engaging in remote operations to monitor and/or control any part or all
of the System, including all communications infrastructure necessary to
effectuate such operations; and

(xxviii) engaging and pursuing on behalf of Owner or its Affiliates any
regulatory functions necessary or appropriate with respect to the System or
construction of the Facilities.

(b) Owner grants Service Provider, on behalf of itself and its Affiliates, the
authority to execute, amend, or extend contracts of Owner in the course of
providing the Services in accordance with this Agreement as provided in a
special power of attorney, in the form attached hereto as Exhibit A, authorizing
Service Provider to sign on Owner’s behalf.

 

-11-



--------------------------------------------------------------------------------

3.2 Performance. Notwithstanding anything to the contrary in this Agreement,
Service Provider shall have no obligation under the terms of this Agreement to
take any action (including actions otherwise required to satisfy the Reasonable
and Prudent Service Provider standard), make any expenditure, or incur any
obligation for which Service Provider is not entitled to reimbursement under
Section 4.3(a).

3.3 Ownership of Property.

(a) The System shall be owned by Owner and its Affiliates. Service Provider
shall have no ownership interest in the System or in any other assets of Owner
or its Affiliates as a result of entering into this Agreement and providing the
Services. Notwithstanding the foregoing, Service Provider may acquire personal
property to be used in the System (including materials, equipment, supplies,
consumables, and spare parts) in the name of Service Provider when Service
Provider reasonably determines it to be expedient or cost effective to do so;
provided, however, that title to such personal property shall pass to and vest
in Owner upon Service Provider being reimbursed by Owner therefor.

(b) Service Provider and Owner each agree to take such further actions and to
execute, acknowledge, and deliver all such further documents as are reasonably
requested by the other Party for carrying out the purposes of Section 3.3(a).

3.4 Force Majeure.

(a) For purposes of this Agreement, the term “Force Majeure” means any acts of
God and the public enemy, strikes, lockouts or other industrial disturbances,
inability to obtain pipe or other material or equipment or labor, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, storms, floods, high water washouts, inclement weather, arrests and
restraint of rulers and people, interruptions by government or court orders,
present or future orders of any regulatory body, civil disturbances, terrorist
attacks, explosions, breakage or accident to machinery, equipment, or pipelines,
maintenance to machinery and equipment, freezing of wells or pipelines,
inability to obtain or delays in obtaining additional necessary Permits of Owner
or its Affiliates (provided Service Provider has used commercially reasonable
efforts to obtain such Permits of Owner or its Affiliates), any Laws, rules,
orders, acts or restraint of any Governmental Entity, or the partial or entire
failure of natural gas supply, and any other event that is beyond the reasonable
control of the Party claiming Force Majeure, provided that the Party claiming
Force Majeure shall give prompt (but in no event later than five (5) Business
Days after the occurrence of such event) Notice and reasonably full particulars
of such event to the other Party and takes all reasonable actions within its
power to remove the basis for nonperformance and after doing so resumes
performance as soon as possible.

(b) Notwithstanding any other provision of this Agreement to the contrary, in
the event a Party is rendered unable, wholly or in part, by Force Majeure to
carry out its obligations under this Agreement (other than any obligation to
make payment of any amount when due and payable hereunder), the obligation of
such Party, so far as it is affected by such Force Majeure, shall be suspended
during the continuance of any condition or event of Force Majeure, but for no
longer period, and such condition or event shall so far as possible be remedied
with all reasonable dispatch.

 

-12-



--------------------------------------------------------------------------------

(c) It is understood and agreed that the settlement of strikes or lockouts or
resolution of differences with workers shall be entirely within the discretion
of the affected Party, and that the above requirement that any Force Majeure
shall be remedied with all reasonable dispatch shall not require the settlement
of strikes, lockouts, or differences by acceding to the demands of the opposing
party in such strike, lockout, or difference when such course is inadvisable in
the discretion of the affected Party.

3.5 Tax Matters. The Parties agree that Service Provider shall be responsible
for administering all tax matters with respect to Owner. Service Provider shall
have (a) the exclusive right and sole authority to act on behalf of Owner in any
audit or tax-related proceeding, including as the “partnership representative”
within the meaning of Section 6223(a) of the Internal Revenue Code of 1986, as
amended, and (b) the responsibility to prepare, or cause to be prepared, all
federal, state, and local tax returns required to be filed with respect to
Owner.

ARTICLE 4

EXPENDITURES AND FUNDING

4.1 Authorization for Expenditures. Service Provider is hereby authorized and
directed to make any and all expenditures necessary to provide the Services.

4.2 Support Services Fee.

(a) On or before November 15, 2021 and on or before November 15 of every Fiscal
Year thereafter, Service Provider shall deliver to Owner for its approval by its
board of directors, the Support Services Fee for the immediately following
Fiscal Year based on Service Provider’s actual internal overhead and general and
administrative costs (other than any costs included as part of the Direct G&A
Costs or the Owner-Direct Billed Costs) incurred in connection with the
provision of the Services in the then-current Fiscal Year (the “Proposed Support
Services Fee”), together with supporting documentation therefor. Service
Provider’s calculation of the Proposed Support Services Fee shall take into
account equitable adjustments to reflect, among other things, the contribution,
acquisition, or disposition of assets to or by Owner, including as a result of
Owner’s exercise of any rights under the Purchase Rights and Restrictive
Covenants Agreement, and to reflect any change in the cost of providing indirect
oversight and administrative services to Owner due to changes in any applicable
Law or interpretation thereof.

(b) Notwithstanding the foregoing, the Parties agree that the Support Services
Fee shall be as follows:

(i) from the Execution Date through December 31, 2019, the Support Services Fee
shall be $3,000,000;

(ii) from January 1, 2020 through December 31, 2020, the Support Services Fee
shall be $5,000,000;

 

-13-



--------------------------------------------------------------------------------

(iii) from January 1, 2021 through December 31, 2021, the Support Services Fee
shall be $7,000,000; and

(iv) from January 1, 2022 through the term of this Agreement, the Support
Services Fee shall be $9,000,000, as may be increased by Service Provider in
accordance with the principles set forth in Section 4.2(a).

(c) If any component of the Proposed Support Services Fee is not approved by
December 15 of the Fiscal Year in which such Proposed Support Services Fee is
delivered (such component, the “Disputed Item”), Service Provider may submit
resolution of the Disputed Item to the Expert. Each Party shall use commercially
reasonable efforts to cause the Expert to render a decision in accordance with
this Section 4.2(c) along with a statement of reasons therefor within ten
(10) Business Days after the submission of the Disputed Item to the Expert. No
Party shall communicate with the Expert without the prior consent of the other
Parties. The Expert shall act as an expert and not an arbitrator. Save in the
case of fraud or manifest error or bias, (i) the decision of the Expert shall be
final and binding upon the Parties, shall be non-appealable and shall constitute
an award that is final, binding, and, save in the case of fraud or manifest
error or bias, non-appealable and upon which a judgment may be entered by a
court having jurisdiction and (ii) the Proposed Support Services Fee as revised
to reflect the decision of the Expert with respect to the Disputed Item shall be
final and binding upon the Parties and shall constitute the Support Services Fee
for the subject Fiscal Year (with effect from January 1 of such subject Fiscal
Year). The Expert shall review only the Disputed Item submitted to it and the
determination of such Disputed Item shall be made in accordance with the
procedures set forth in this Section 4.2(c); provided that the Expert’s
resolution of a Disputed Item shall not be less than the lesser amount claimed
for such Disputed Item and shall not be greater than the greater amount claimed
for such Disputed Item. Owner, on the one hand, and Service Provider, on the
other hand, shall bear all costs and expenses incurred by such Party in
connection with such expert determination, except that the fees and expenses of
the Expert hereunder shall be borne based upon the inverse proportion of the
dollar amount of the Disputed Item resolved in favor of such Party (i.e., so
that the prevailing Party bears a lesser amount of such fees and expenses).

(d) During the pendency of any Disputed Item and subject to the procedure set
forth in Section 4.2(c), (i) any non-disputed component of the Proposed Support
Services Fee shall be factored into the Support Services Fee and (ii) any
component of the Proposed Services Fee that is a Disputed Item shall be factored
into the Support Services Fee as the previous year’s amount of such component
plus an amount equal to 5% of the previous year’s amount.

4.3 Payment of Expenditures; Offset.

(a) In respect of all Owner Direct-Billed Costs, Service Provider shall remit
payment directly with Owner’s (or its Affiliates’) funds or may remit payment
with its own funds.

(b) If Service Provider elects to remit payment with its own funds, then
(i) Owner shall reimburse Service Provider as provided in Section 4.4 or
(ii) Service Provider shall be entitled to reimburse itself for the full amount
of such payments with revenues received by Service Provider on behalf of Owner
or its Affiliates pursuant to Section 3.1(a)(xiii).

 

-14-



--------------------------------------------------------------------------------

(c) Service Provider shall not be obligated to advance its own funds for the
payment of any costs or expenditures under this Agreement. Moreover,
notwithstanding anything contained herein to the contrary, Service Provider
shall not have any obligation to provide Services to the extent that sufficient
funds to do so are not timely provided by Owner and any such failure on the part
of Service Provider to provide Services in such circumstances shall not be a
breach by Service Provider of this Agreement.

4.4 Monthly Statement; Service Provider Reimbursement and Compensation. Service
Provider shall prepare and submit monthly a statement with detail of all
(a) Owner Direct-Billed Costs paid from Service Provider’s funds, and reimbursed
per Section 4.3(b)(ii), (b) Owner Direct-Billed Costs paid from Service
Provider’s funds that are reimbursable pursuant to Section 4.3(b)(i) and not
otherwise reimbursed per Section 4.3(b)(ii), (c) Direct G&A Costs incurred,
(d) the Support Services Fee, and (e) any other costs, expenses, or liabilities
for which payment was remitted by Service Provider related to Owner or the
System, as provided under this Agreement. The sum of (b), (c), (d), and
(e) shall be referred to herein as the “Monthly Settlement Amount.” Owner shall
pay to Service Provider or to applicable Affiliates designated by Service
Provider the Monthly Settlement Amount attributable to a month by no later than
the last day of the immediately following month. Service Provider shall promptly
provide upon written request of Owner all reasonable supporting documentation
relating to costs or expenditures and the allocation methodology used with
respect to any monthly statement. If payment is not timely made and revenue and
the offset thereof pursuant to Section 4.3(a) is insufficient to satisfy
Services Costs due and owing in full, then the unpaid amount shall accrue
interest at the Default Interest Rate from the due date therefor until paid in
full.

4.5 Audits. Owner shall have the right, at Owner’s cost, to audit Service
Provider’s accounts and records relating to the Services and any costs, fees, or
reimbursements charged to Owner’s account for any calendar year within the
24-month period following the end of such calendar year. The audits shall not be
conducted more frequently than bi-annually without the prior approval of Service
Provider. Owner may request information prior to the commencement of the audit,
and Service Provider shall, to the extent available, provide the information
requested as soon as practical in order to facilitate the forthcoming audit.
Upon the completion of any such audit, Owner or Service Provider may notify
Service Provider or Owner, as applicable, of any overcharge or undercharge
discovered by Owner or Service Provider and request reimbursement thereof, and
such notice shall include the notifying Party’s calculations and reasonable data
supporting such reimbursement. If Service Provider notifies Owner within 30 days
that it disputes the audit results, then either Owner or Service Provider may
cause such dispute to be submitted to expert determination in accordance with
Section 4.2(c). If Service Provider does not dispute such amount, Service
Provider shall promptly reimburse Owner, or provide a credit under this
Agreement to Owner, in the amount of any previously overcharged amounts. This
Section 4.5 shall survive the expiration or termination of this Agreement for a
period of 24 months. In the absence of a claim for adjustment within the two
(2) year audit period, the bills and statements (and associated payments, fees
and charges) rendered for the calendar year prior to such two (2) year audit
period shall be conclusively established as correct.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 5

ACCOUNTING AND RECORDS; REMITTANCES

5.1 Maintenance of Accounts. Service Provider shall maintain the records and
accurate accounts of all expenses, costs, and liabilities incurred by it in
performing the Services, and all revenues accrued and invoiced, all of which
shall be charged or credited to Owner or its Affiliates. Service Provider shall
maintain and prepare the books and records of Owner in (a) conformity with GAAP
and any applicable FERC and TRRC requirements and (b) compliance with continuous
disclosure obligations under applicable securities laws and regulations and the
rules and regulations of the securities exchange upon which KAAC’s securities
are listed.

5.2 Reports and Notices. Service Provider shall provide to Owner such reports
and notices concerning System as Service Provider routinely generates in respect
of the System (Effective Date) as of the date hereof.

5.3 Remittances. At the end of each month or as soon as reasonably practicable
thereafter, Service Provider shall remit to bank accounts of Owner any revenues
of Owner received and maintained by Service Provider pursuant to
Section 3.1(a)(xiii) in a bank account of Service Provider during such month.

ARTICLE 6

WARRANTIES

6.1 Warranties of Owner. Owner warrants to Service Provider that on and as of
the date hereof:

(a) Owner is duly organized, validly existing, and in good standing under the
Laws of the State of Delaware and is authorized to conduct business in the State
of Texas, with power and authority to carry on the business in which it is
engaged and to perform its obligations under this Agreement;

(b) this Agreement has been executed and delivered in accordance with any
corporate governance requirements of Owner;

(c) Owner has all the requisite corporate, limited liability company,
partnership, trust, or other applicable power and authority to enter into this
Agreement and perform its obligations hereunder;

(d) Owner’s execution, delivery, and performance of this Agreement will not
violate (i) any of the provisions of its organizational documents, (ii) any
agreements pursuant to which it or its property is bound, or (iii) any Laws,
except with respect to clauses (ii) and (iii), as would not, individually or in
the aggregate, have a Material Adverse Effect on Owner and its Affiliates, taken
as a whole;

(e) there is no Action pending or, to Owner’s Knowledge, threatened against or
affecting Owner before any Governmental Entity that could reasonably be expected
to materially adversely affect the ability of Owner to perform its obligations
under this Agreement; and

 

-16-



--------------------------------------------------------------------------------

(f) Owner is not subject to any bankruptcy, temporary receivership, liquidation
or insolvency proceedings, or any order by a court having jurisdiction for its
dissolution, liquidation, or winding up.

6.2 Warranties of Service Provider. Service Provider warrants to Owner that on
and as of the date hereof:

(a) Service Provider is duly organized, validly existing, and in good standing
under the Laws of the State of Delaware, with power and authority to carry on
the business in which it is engaged to perform its obligations under this
Agreement;

(b) this Agreement has been executed and delivered in accordance with any
corporate governance requirements of Service Provider;

(c) Service Provider has all the requisite corporate, limited liability company,
partnership, trust, or other applicable power and authority to enter into this
Agreement and perform its obligations hereunder;

(d) Service Provider’s execution, delivery, and performance of this Agreement
will not violate (i) any of the provisions of its organizational documents,
(ii) any agreements pursuant to which it or its property is bound, or (iii) any
Laws, except with respect to clauses (ii) and (iii), as would not, individually
or in the aggregate, have a Material Adverse Effect on Service Provider and its
Affiliates, taken as a whole;

(e) this Agreement is valid, binding, and enforceable against Service Provider
in accordance with its terms subject to bankruptcy, moratorium, insolvency, and
other Laws generally affecting creditors’ rights and general principles of
equity (whether applied in a proceeding in a court of Law or equity);

(f) there is no Action pending or, to Service Provider’s Knowledge, threatened
against or affecting Service Provider before any Governmental Entity that could
reasonably be expected to materially adversely affect the ability of Service
Provider to perform its obligations under this Agreement; and

(g) Service Provider is not subject to any bankruptcy, temporary receivership,
liquidation or insolvency proceedings, or any order by a court having
jurisdiction for its dissolution, liquidation, or winding up.

ARTICLE 7

INDEMNIFICATION; LIMITATION OF LIABILITY

7.1 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE PARTIES WAIVE ANY AND ALL RIGHTS, CLAIMS, OR CAUSES OF ACTION
AGAINST ONE ANOTHER ARISING UNDER THIS AGREEMENT FOR ANY UNRECOVERABLE DAMAGES,
SAVE AND EXCEPT SUCH DAMAGES PAYABLE WITH RESPECT TO CLAIMS OF A THIRD PARTY.

 

-17-



--------------------------------------------------------------------------------

7.2 Indemnification of Owner. Subject to Section 7.11, Service Provider agrees
to protect, defend, indemnify, and hold Owner and its Affiliates, and each of
its and their respective managers, directors, members, officers, employees,
attorneys-in-fact, and agents (each an “Owner Indemnified Party”), free and
harmless from and against any and all losses, claims, liens, demands, and causes
of action of every kind and character arising out of, in connection with, or
incident to this Agreement, including the amounts of judgments, penalties,
interest, court costs, investigation expenses and costs, and reasonable legal
fees (collectively, “Claims”) suffered or incurred by any Owner Indemnified
Party to the extent such Claims are the result of, caused by, or arise out of
the willful misconduct of Senior Supervisory Personnel of Service Provider in
the performance of its obligations under this Agreement or the breach by Service
Provider of its obligations under Section 5.3. Notwithstanding the above, if any
Claim of the nature described above in this Section 7.2 arises out of the joint
or concurrent negligence, gross negligence, strict liability, or willful
misconduct of any of Owner Indemnified Parties, it is the express intent of the
Parties that Service Provider shall not be required to indemnify any Owner
Indemnified Party hereunder and shall have no liability to any Owner Indemnified
Party in connection therewith.

7.3 Indemnification of Service Provider. Owner agrees to protect, defend,
indemnify, and hold Service Provider and its Affiliates, and each of its and
their respective managers, directors, members, officers, employees,
attorneys-in-fact, and agents (each a “Service Provider Indemnified Party”),
free and harmless from and against any and all Claims suffered or incurred by
any Service Provider Indemnified Party resulting from, caused by, or arising out
of (a) the sole, joint, or concurrent negligence, gross negligence, intentional
breach, or willful misconduct of any member of the Owner Indemnified Parties,
(b) the sole, joint, or concurrent negligence of any Service Provider
Indemnified Party in such Service Provider Indemnified Party’s performance or
failure to perform under or related to this Agreement, or (c) Service Provider’s
or a Supplemental Service Provider’s actions or omissions in connection with its
performance of the Services, but this indemnity shall not apply to the extent
that such Claims are subject to indemnification by Service Provider as provided
in Section 7.2.

7.4 Indemnification Demands. Each Party hereunder agrees that promptly upon its
discovery of facts giving rise to a demand for indemnity (an “Indemnity Demand”)
under the provisions of this Agreement, including receipt by it of a Claim by
any Third Party, with respect to any matter as to which a Service Provider
Indemnified Party or an Owner Indemnified Party, as applicable (each, an
“Indemnified Party”), asserts a right to indemnity under the provisions of this
Agreement, it will give prompt Notice thereof in writing to the Party against
which such a right is being asserted (the “Indemnifying Party”), together with a
statement of such information respecting any of the foregoing as it shall have.
Such Notice shall include a formal demand for indemnification under this
Agreement. The Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to any Indemnity Demand to the extent that the
Indemnified Party fails to notify the Indemnifying Party thereof in accordance
with the provisions of this Agreement and such failure materially and adversely
affects the ability of the Indemnifying Party or its counsel to defend against
such matter and to make a timely response thereto including any responsive
motion or answer to a complaint, petition, notice, or other legal, equitable, or
administrative process relating to the Indemnity Demand.

 

-18-



--------------------------------------------------------------------------------

7.5 Right to Contest and Defend. The Indemnifying Party shall be entitled, at
its cost and expense, to contest and defend, by all appropriate legal
proceedings, any Claim with respect to which it is called upon to indemnify the
Indemnified Party under the provisions of this Agreement; provided, that Notice
of the intention to so contest shall be delivered by the Indemnifying Party to
the Indemnified Party within 60 days from the date of receipt by the
Indemnifying Party of Notice by the Indemnified Party of the assertion of the
Indemnity Demand. Any such contest may be conducted in the name and on behalf of
the Indemnifying Party or the Indemnified Party as may be appropriate. Such
contest shall be conducted by reputable counsel employed by the Indemnifying
Party and not reasonably objected to by the Indemnified Party, but the
Indemnified Party shall have the right, but not the obligation, to participate
in such proceedings and to be represented by counsel of its own choosing at its
sole cost and expense. The Indemnifying Party shall have full authority to
determine all actions to be taken with respect to such Claim; provided, however,
that the Indemnifying Party will not have the authority to subject the
Indemnified Party to any obligation whatsoever, other than the performance of
purely ministerial tasks or obligations not involving material expense. If the
Indemnifying Party does not elect to contest and defend any such Claim, the
Indemnifying Party shall be bound by the result obtained with respect thereto by
the Indemnified Party. If the Indemnifying Party shall have assumed the defense
of such Claim, the Indemnified Party shall agree to any settlement, compromise,
or discharge of a Claim that the Indemnifying Party may recommend and that, by
its terms, obligates the Indemnifying Party to pay the full amount of the
liability in connection with such Claim, which releases the Indemnified Party
completely in connection with such Claim and which would not otherwise
materially adversely affect the Indemnified Party. An Indemnified Party shall
not otherwise agree to any settlement, compromise, or discharge of a Claim
during the 60-day period specified above, nor so long as the Indemnifying Party
is diligently pursuing the defense of such Claim. Notwithstanding the foregoing,
the Indemnifying Party shall not be entitled to assume the defense of any Claim
(and shall be liable for the reasonable fees and expenses of counsel incurred by
the Indemnified Party in defending such Claim) if the Claim seeks an order,
injunction, or other equitable relief or relief for other than money damages
against the Indemnified Party which the Indemnified Party reasonably determines,
after conferring with its counsel, cannot be separated from any related Claim
for money damages. If such equitable relief or other relief portion of the Claim
can be so separated from that for money damages, the Indemnifying Party shall be
entitled to assume the defense of the portion relating to money damages.

7.6 Cooperation. If requested by the Indemnifying Party, the Indemnified Party
agrees to cooperate with the Indemnifying Party and its counsel in contesting
any Claim that the Indemnifying Party elects to contest or, if appropriate, in
making any counterclaim against the person asserting the Claim, or any
cross-complaint against any person, and the Indemnifying Party will reimburse
the Indemnified Party for any expenses incurred by it in so cooperating. At no
cost or expense to the Indemnified Party, the Indemnifying Party shall cooperate
with the Indemnified Party and its counsel in contesting any Claim.

 

-19-



--------------------------------------------------------------------------------

7.7 Right to Participate. If the Indemnifying Party does not elect to contest a
Claim, the Indemnified Party agrees to afford the Indemnifying Party and its
counsel the opportunity to be present at, and to participate in, conferences
with all Persons, including any Governmental Entities, asserting any Claim
against the Indemnified Party or conferences with representatives of, or counsel
for, such Persons.

7.8 Payment of Damages. The indemnification required hereunder shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days as and when reasonably specific bills are
received or loss, liability, claim, damage, or expense is incurred and
reasonable evidence thereof is delivered. In calculating any amount to be paid
by an Indemnifying Party by reason of the provisions of this Agreement, the
amount shall be reduced by all insurance proceeds actually received (less
reasonable costs of recovery) by the Indemnified Party related to the damages.
The Indemnified Party shall use commercially reasonable efforts to mitigate any
and all losses arising out of any Claim.

7.9 Express Negligence Rule. THE INDEMNIFICATION PROVISIONS PROVIDED FOR IN THIS
AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE
GIVEN FULL AND LITERAL EFFECT, AND UNLESS EXPRESSLY PROVIDED HEREIN SHALL BE
APPLICABLE WHETHER OR NOT THE CLAIMS IN QUESTION ARISE OR AROSE SOLELY OR IN
PART FROM THE GROSS, ACTIVE, PASSIVE, OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF ANY INDEMNIFIED PARTY. OWNER AND SERVICE PROVIDER
ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND
CONSTITUTES CONSPICUOUS NOTICE. THIS CONSPICUOUS NOTICE IS NOT INTENDED TO
PROVIDE OR ALTER THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE
SPECIFIED ELSEWHERE IN THIS AGREEMENT.

7.10 Acknowledgment. THE PARTIES AGREE AND STIPULATE THAT THIS AGREEMENT IS NOT
AN “AGREEMENT PERTAINING TO A WELL FOR OIL, GAS, OR WATER, OR TO MINE FOR A
MINERAL” AS SUCH PHRASE IS DEFINED IN SECTION 127.001 OF THE TEXAS CIVIL
PRACTICE AND REMEDIES CODE, AS AMENDED.

7.11 Limitations.

(a) No suit or action shall be brought against Service Provider more than two
(2) years after the first occurrence of the event or circumstance giving rise to
the associated claim.

(b) In no event shall Service Provider’s aggregate liability during any Fiscal
Year under this Agreement to the Owner Indemnified Parties exceed two times the
amount of the Support Services Fee applicable to such Fiscal Year, provided,
however that this Section 7.11 shall not apply to any breaches by Service
Provider of Section 5.3.

(c) Any claim made against Service Provider shall be deemed to be withdrawn
unless, within thirty (30) days of communicating Notice of such claim to Service
Provider, Owner (i) properly files a lawsuit related to such claim against
Service Provider and (ii) serves Notice of such lawsuit to Service Provider.

 

-20-



--------------------------------------------------------------------------------

7.12 Sole Remedies. No Party shall have any remedies for breach of this
Agreement other than those remedies expressly enumerated in this ARTICLE 7 and
ARTICLE 9 and Service Provider’s right to seek payment as provided in
Section 4.4

ARTICLE 8

INSURANCE

8.1 Insurance Provided by Service Provider. Throughout the Term, Service
Provider shall carry and maintain, or caused to be carried and maintained,
liability and other insurance coverages, including builder’s risk insurance
coverage, with limits and deductibles or retentions in amounts commensurate with
Service Provider’s obligations under this Agreement with respect to the
performance of the Services as are commercially reasonable as determined by
Service Provider. If mutually agreed by Owner and Service Provider, Service
Provider shall maintain property insurance, during operations, covering physical
loss of, or damage or destruction to, the System, in such amounts and with such
insurers and as are commercially reasonable as determined by Service Provider.

8.2 Use of Proceeds. In the event that Service Provider maintains property
insurance covering physical loss of, or damage or destruction to, any portion of
the System, and all or any such portion of the System is lost, damaged, or
destroyed as a result of any peril covered by any such policies, all insurance
proceeds under such policies shall be used to repair and restore such System
unless otherwise agreed by Owner, unless such proceeds are reimbursement
payments to Service Provider or Owner. Any and all such proceeds that are not
used to repair and restore such System and are not reimbursement payments to
Service Provider or Owner, net of any cost of recovery of such proceeds, shall
be paid to Owner. In the event that Service Provider maintains any business
interruption, business income, credit risk, or other similar types of insurance
coverages with respect to or otherwise covering the payment of any costs, the
amount of any proceeds thereof that are not applied to the payment of costs, net
of any cost of recovery of such proceeds, shall be paid to Owner.

8.3 Costs of Insurance. Costs incurred by Service Provider to maintain any
insurance policies hereunder, including premiums, expenses, deductibles,
self-insured retentions, or similar programs applicable to the insurance
required hereunder for the direct or indirect benefit of Owner shall be included
in the Service Costs (other than any insurance costs and expenses incurred by
Service Provider under Section 7.2).

8.4 Insurance Maintained by Others. Nothing herein shall prohibit Owner or any
of its Affiliates from maintaining, at its own expense, insurance for its own
account, whether with respect to the System or otherwise, and the maintenance of
such additional insurance shall not reduce any amount payable under any of the
policies described in this Agreement. The proceeds of any such additional
insurance shall be solely for the account of the Person maintaining such
additional insurance.

8.5 Supplemental Service Providers. Service Provider shall, at all times, use
its judgment to determine the appropriate types and amounts of insurance
policies that it will require its Supplemental Service Providers to procure and
maintain, with such determination being consistent with the duties of the
Supplemental Service Providers.

 

-21-



--------------------------------------------------------------------------------

8.6 Property Insurance. Subject to this ARTICLE 8, Owner shall maintain, or
cause to be maintained, property insurance coverage. Such coverage may be
arranged under a self-insurance program.

8.7 No Limitation. For the avoidance of doubt, the provisions of this ARTICLE 8
shall not cap or limit Owner’s indemnification obligations and liabilities under
ARTICLE 7.

ARTICLE 9

TERM AND TERMINATION

9.1 Term. This Agreement shall commence on the Effective Date and continue in
effect until terminated in accordance with Section 9.2.

9.2 Termination. This Agreement may be terminated:

(a) upon the mutual written consent of the Parties;

(b) by either Party, at its option, upon thirty (30) days written Notice in the
event Service Provider or one of its Affiliates no longer owns a direct or
indirect interest in at least fifty percent (50%) of the voting or other equity
securities of KAAC; or

(c) by Owner in the event that Service Provider has failed to perform any of its
covenants or obligations under this Agreement as a result of the willful
misconduct of Service Provider’s Senior Supervisory Personnel, and such failure
has had a material adverse financial impact on Owner, taken as a whole (a
“Performance Breach”); provided, however, that (y) prior to a termination for a
Performance Breach, the provisions set forth in this Section 9.2(c) shall apply,
and (z) it is agreed and acknowledged that any action taken by Service Provider
hereunder with the approval of Owner and in accordance with the terms of such
approval or any action taken in compliance with the Law shall not constitute a
Performance Breach.

(i) Owner shall give Service Provider written Notice of such Performance Breach
(a “Performance Breach Notice”). Service Provider shall have sixty (60) days
from receipt of the Performance Breach Notice to cure or remedy the Performance
Breach, or if Service Provider is diligently pursuing such a cure or remedy,
Service Provider shall provide Owner with written Notice that Service Provider
intends to cure or remedy the Performance Breach, including a summary of the
material steps it has taken to date to diligently pursue such cure or remedy and
the time it is expected to take to cure or remedy such Performance Breach (a
“Cure Notice”). If Service Provider delivers a timely Cure Notice, Service
Provider shall have one hundred eighty (180) days from receipt of the
Performance Breach Notice to cure or remedy the Performance Breach (as may be
extended below, the “Cure Period”); provided, that if Service Provider is
diligently pursuing a cure or remedy, the Cure Period shall be extended for so
long as Service Provider continues to diligently pursue such cure or remedy. If
Service Provider timely cures or remedies the Performance Breach within the Cure
Period, this Agreement will continue in full force and effect and termination
will not occur.

 

-22-



--------------------------------------------------------------------------------

(ii) If either (A) a Cure Notice is not delivered within sixty (60) days
following receipt of the Performance Breach Notice or (B) a Cure Notice is
delivered within sixty (60) days following receipt of the Performance Breach
Notice, but the Performance Breach is not cured or remedied within the Cure
Period (including if Service Provider ceases to diligently pursue the cure or
remedy), then Owner shall have the right, exercisable at any time during the
sixty (60) days following the expiration of the applicable period referenced in
the foregoing clause (A) or (B), to elect by written Notice to Service Provider
to terminate this Agreement with no further liability, except for payment to
Service Provider of any costs incurred hereunder; provided, however, that this
Agreement may not be terminated pursuant to this Section 9.2(c)(ii) unless a
court determines that there was a Performance Breach and such determination is
final and non-appealable.

(iii) If the Performance Breach relates to alleged noncompliance with applicable
Laws, then the Performance Breach will be considered remedied if, within the
Cure Period, the Governmental Entity with jurisdiction over the applicable Law
that is the subject matter of such alleged noncompliance approves a plan of
remedial action.

9.3 Effectiveness of Termination. Unless there is a Transition Period, the
termination of this Agreement shall be effective (a) upon the date of the mutual
written consent, in the case of termination pursuant to Section 9.2(a),
(b) thirty (30) days after receipt of Notice, in the case of termination
pursuant to Section 9.2(b), and (c) upon the final, non-appealable determination
of a Performance Breach, in the case of termination pursuant to Section 9.2(c).
However, if there is a Transition Period, the termination of this Agreement
shall be effective upon the end of the Transition Period or, if earlier, the
date upon which Owner requests Service Provider to terminate its performance of
Services as provided in Section 9.4.

9.4 Effect of Termination; Transition Period; Employees. The termination of this
Agreement shall not relieve an Indemnifying Party of its obligations under
ARTICLE 7 or Owner’s payment obligations under Section 4.4. Upon termination,
Service Provider shall make available to Owner Service Provider’s books and
records and data (to the extent permitted by law), insofar as such books and
records and data directly relate to the System. Notwithstanding any such
termination, at the request of Owner, Service Provider shall continue to serve
as Service Provider of the System under this Agreement in compliance with the
provisions hereof for a transition period of up to six (6) months after the
dates described in clauses (a), (b) and (c) of Section 9.3 (the “Transition
Period”) unless Owner requests Service Provider to terminate its performance of
the Services earlier. During the Transition Period, Service Provider shall
provide the Services in accordance with the terms of this Agreement and the
termination of this Agreement shall be deemed for purposes of this ARTICLE 9 to
terminate with the last day of the Transition Period. Upon termination, if
requested by Owner, Service Provider shall assign to Owner any contracts and
agreements entered into by Service Provider in connection with its performance
of the Services on behalf of Owner or its Affiliates in compliance with the
terms of this Agreement (except for any benefit plans and any related agreements
and arrangements and to the extent such contracts and agreements are freely
assignable), and Owner shall assume all

 

-23-



--------------------------------------------------------------------------------

obligations and liabilities under such contracts and agreements. The Parties
agree to execute from time to time after such termination such documents and
instruments requested by each Party to evidence such assignment and assumption.
Upon termination of this Agreement, Service Provider shall (a) reasonably
cooperate with Owner and any successor service provider to facilitate the
orderly transition of Service Provider’s responsibilities and to transfer to
Owner or the successor service provider (as applicable) control of any and all
property of Owner and its Affiliates that is under the care and custody of
Service Provider and (b) provide to Owner or any successor service provider a
list of the transferring employees of Service Provider or its Affiliates who, at
the time of such termination, allocate substantially all of their time to Field
Operations or whose costs are billed as Direct G&A Costs (the “Transferred
Employees”), and Owner shall make an offer of employment to each Transferred
Employee, which offer shall include provision for terms and conditions of
employment, including total compensation and benefits, which are substantially
similar, in the aggregate, to the terms and conditions of employment Service
Provider provides to such Transferred Employee at the time such offer is made
and shall include recognition for all purposes of such Transferred Employee’s
accrued service with Service Provider. Except for unused current year vacation,
Service Provider will be responsible for paying the compensation earned but
unpaid, while such Transferred Employee was employed by Service Provider up to
the date of termination of this Agreement. Unused current year vacation to the
date of termination of this Agreement shall be an accrual transferred to Owner
and Owner shall provide such Transferred Employee with such accrued vacation as
well as any remaining vacation entitlement for the remainder of the year. All
items in respect of a Transferred Employee that require proration including
premiums for employment insurance, workers’ compensation, wages, salaries, and
commissions and employee benefit plan payments will be appropriately prorated to
the date of termination of this Agreement. To the extent that any Transferred
Employee does not accept an offer of employment from Owner and Service Provider
terminates the employment of such Transferred Employee, then Owner shall be
liable for all severance obligations payable to such Transferred Employee.
During the Term of this Agreement and until the date that is two (2) years from
termination of this Agreement, except for Transferred Employees, neither Owner
nor its Affiliates shall solicit for employment or employ any Person who is
or was employed, contracted, or retained by Service Provider or its Affiliates
during the Term of the Agreement (the “Restricted Persons”). Notwithstanding the
foregoing, this Section 9.4 shall not apply to (x) any hiring as a result of any
solicitation that consists of a general advertisement or solicitation by Owner
or its Affiliates through the use of general media advertisements, the internet,
or professional search firms that is not targeted at the Restricted Persons or
(y) any solicitation or hiring of any person who has not been employed,
contracted, or retained by Service Provider of its Affiliates for at least six
(6) months immediately preceding such solicitation or hiring.

ARTICLE 10

CONFIDENTIAL INFORMATION

10.1 Confidential Information. Each Party (the “Receiving Party”) acknowledges
that, from time to time, it may receive information from or regarding the other
Party (the “Disclosing Party”) or the Disclosing Party’s Subsidiaries,
Affiliates, investees, or their respective customers, or suppliers in the nature
of trade secrets or secret or proprietary information, or information that is
otherwise confidential, the disclosure of which may be

 

-24-



--------------------------------------------------------------------------------

damaging to the Disclosing Party. The Receiving Party shall hold in strict
confidence any such information it receives and may not disclose such
information to any Person, except for disclosures (a) necessary to comply with
any Law (including applicable stock exchange or quotation system requirements),
(b) to its employees, Affiliates, advisers, Supplemental Service Providers
(where the Receiving Party is Service Provider), or representatives, but only if
the recipients of such information have agreed to be bound by the provisions of
this ARTICLE 10 or are otherwise subject to a duty of confidentiality; and
provided that the Receiving Party shall be responsible for such recipients’ use
and disclosure of any such information, (c) of information that the Receiving
Party also has received from a source independent of the Disclosing Party, but
only if the Receiving Party reasonably believes such source obtained such
information without breach of any obligation of confidentiality, (d) of
information that the Receiving Party can reasonably demonstrate was
independently developed by the Receiving Party without reliance upon any
material separately developed by or for the Disclosing Party, (e) to existing or
potential investors, lenders, accountants, and other representatives of the
Receiving Party with a need to know such information, but only if the recipients
of such information have agreed to be bound by the provisions of this ARTICLE 10
or are otherwise subject to a duty of confidentiality; and provided that the
Receiving Party shall be responsible for such recipients’ use and disclosure of
any such information, or (f) of public information. If a Receiving Party or its
Affiliates, advisers, or representatives is compelled to disclose any
confidential information by judicial or administrative process or by other
requirements of applicable Law, the Receiving Party shall promptly provide
Notice to the Disclosing Party of such obligation, unless such Notice violates
applicable Law, and shall provide reasonable assistance to the Disclosing Party
to obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information. The Receiving Party
acknowledges that a breach of the provisions of this ARTICLE 10 may cause
irreparable injury to the Disclosing Party or its Subsidiaries, Affiliates, or
investees for which monetary damages are inadequate, difficult to compute, or
both. Accordingly, the Receiving Party agrees that the provisions of this
ARTICLE 10 may be enforced by injunctive action or specific performance, and the
Receiving Party hereby waives any requirement to post bond in connection with
any injunctive order or order for specific performance. The Receiving Party
agrees and acknowledges that it shall be held accountable for disclosures in
contravention of this ARTICLE 10 by its employees, Affiliates, advisers, or
representatives.

ARTICLE 11

GENERAL PROVISIONS

11.1 Notices. Any notice, request, demand, and other communication required or
permitted to be given or made hereunder (each a “Notice”) shall be in writing
and shall be deemed to have been duly given or made if (a) delivered personally,
(b) transmitted by first class registered or certified mail, postage prepaid,
return receipt requested, (c) delivered by prepaid overnight courier service, or
(d) delivered by confirmed facsimile transmission or electronic mail to a Party
at the following addresses (or at such other addresses as shall be specified by
a Party by similar Notice):

 

-25-



--------------------------------------------------------------------------------

If to Service Provider, addressed to:

Apache Corporation

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attention: Tom Yelich, VP Business Development

Facsimile: (713) 296-6458

In the case of Notice to Owner (all or any), to:

Altus Midstream Company (f/k/a Kayne Anderson Acquisition Corp.)

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attention: Brian Freed

Facsimile: (713) 296-6459

Email: brian.freed@apachecorp.com

With a copy to:

Apache Legal

2000 Post Oak Blvd., Suite 100

Houston, Texas 77056

Attn: General Counsel

Facsimile: (713) 296-6459

Notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five calendar days after deposit in the mail or the date of delivery
as shown by the return receipt therefor, (iii) if sent by facsimile
transmission, when confirmation of transmission is received, or (iv) if sent by
electronic mail, when confirmation is received. Whenever any Notice is required
to be given by Law or this Agreement, a written waiver thereof, signed by the
Person entitled to Notice, whether before or after the time stated therein,
shall be deemed equivalent to the giving of such Notice.

11.2 Entire Agreement. This Agreement, the instruments to be delivered
hereunder, the Contribution Agreement, and the Ancillary Agreements (as defined
in the Contribution Agreement) supersede all previous understandings or
agreements among, and contain the entire understanding of, the Parties, whether
oral or written, with respect to the provision of Services by Service Provider.

11.3 Waivers. No waiver by any Party hereto of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach, or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. Except as specifically set forth in this
Agreement, no failure by a Party hereto to exercise, or delay in exercising, any
right, remedy, power, or privilege hereunder shall operate or be construed as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power, or privilege.

 

-26-



--------------------------------------------------------------------------------

11.4 Governing Law; Consent to Jurisdiction; Severability; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the Laws of the State of Texas without regard to the principles of
conflicts of Law; provided, however, that no Law, theory, or public policy shall
be given effect which would undermine, diminish, or reduce the effectiveness of
the waiver of damages provided in Section 7.1, it being the express intent,
understanding, and agreement of the Parties that such waiver is to be given the
fullest effect, notwithstanding the negligence (whether sole, joint, or
concurrent), gross negligence, willful misconduct, strict liability, or other
legal fault of any Party.

(b) The Parties hereby irrevocably submit to the exclusive jurisdiction of the
courts of the State of Texas and the federal courts of the United States of
America, each located in Harris County, Texas, over any dispute between the
Parties arising out of this Agreement, and the Parties irrevocably agree that
all such claims in respect of such dispute shall be heard and determined in such
courts. The Parties hereby irrevocably waive, to the fullest extent permitted by
Law, any objection which they may now or hereafter have to the venue of any such
dispute arising out of this Agreement brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. The Parties agree that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

(c) Should any term or provision of this Agreement for any reason be declared
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any of the other terms or provisions of this Agreement, which
other terms and provisions shall remain in full force and effect and the
application of such invalid or unenforceable term or provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Law. If a
final judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the Parties agree that
the court making such determination shall have the power to limit such term or
provision, to delete specific words or phrases or to replace such term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and that this Agreement shall be valid and enforceable as so
modified.

(d) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.5 No Third Party Benefit. Except as set forth in Sections 7.2 and 7.3, this
Agreement (a) is for the sole benefit of the Parties hereto and (b) is not
intended to benefit any other Person. No Person that is not a Party to this
Agreement may enforce any part of this Agreement or rely upon any data or
information disclosed or developed pursuant to this Agreement.

 

-27-



--------------------------------------------------------------------------------

11.6 Amendments.

(a) No amendment, supplement, or waiver of this Agreement, including to any
exhibit hereto, shall be binding unless executed in writing by the Party to be
bound thereby and any permitted assignees.

(b) If a provision or a defined term incorporated by reference into this
Agreement is amended, supplemented, or modified in the agreement from which such
provision or defined term is incorporated, such amendment, supplement, or
modification shall have no effect on such provision or defined term as used in
this Agreement unless such amendment, supplement, or modification is approved as
provided in this Section 11.6.

11.7 Assignment and Successors and Assigns.

(a) The rights and obligations contained in this Agreement shall not be assigned
by either Party without the prior written consent of the other Party to this
Agreement, and any such action without the required consent shall be void ab
initio; provided, however, that Service Provider may assign its rights and
obligations contained in this Agreement to an Affiliate of Service Provider
without Owner’s prior written consent provided that Service Provider shall
remain liable for its obligations contained in this Agreement.

(b) This Agreement shall bind and inure to the benefit of the Parties and any
permitted successors or assigns to the original Parties to this Agreement, but
such assignment shall not relieve either Party of any obligations incurred prior
to such assignment.

11.8 Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute an agreement binding on all Parties hereto,
notwithstanding that all such Parties are not signatories to the original or the
same counterpart. Facsimile copies of signatures shall constitute original
signatures for all purposes of this Agreement and any enforcement hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

OWNER:

 

ALTUS MIDSTREAM COMPANY

(f/k/a Kayne Anderson Acquisition Corp.)

By:  

/s/ Terry A. Hart

Name:   Terry A. Hart Title:   Chief Financial Officer

[Signature Page to Construction, Operations and Maintenance Agreement]



--------------------------------------------------------------------------------

SERVICE PROVIDER:

 

APACHE CORPORATION

By:  

/s/ Stephen J. Riney

Name:   Stephen J. Riney Title:   Chief Financial Officer and Executive Vice
President

[Signature Page to Construction, Operations and Maintenance Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SPECIAL POWER OF ATTORNEY

This Special Power of Attorney is made in the United States of America on the
         day of [                ] 201[•].

The undersigned, [                ], [title] of Altus Midstream Company (f/k/a
Kayne Anderson Acquisition Corp.), a Delaware corporation, (“Owner”), does
hereby make, constitute and appoint [                ], true and lawful
attorney-in-fact of the Owner (“Attorney-in-Fact”), for it and in its name,
place and stead and for the benefit of Owner:

To sign on its behalf that authority to execute, amend, or extend contracts of
(i) Owner, (ii) Altus Midstream LP, (iii) Alpine High Gathering LP, (iv) Alpine
High Pipeline LP, (v) Alpine High Processing LP, and (vi) Alpine High NGL
Pipeline LP in accordance with the Construction, Operations and Maintenance
Agreement, by and between Apache Corporation, a Delaware corporation, and Owner,
dated November 9, 2018.

This Special Power of Attorney is valid only with respect to the foregoing
purposes and matters, and the Company hereby ratifies and confirms all acts that
said Attorney-in-Fact shall lawfully do or cause to be done by virtue hereof.

The powers granted to [                ] in this Special Power of Attorney will
expire upon the formal revocation of this Special Power of Attorney.

 

                                                 

[                    ]

[title]

Altus Midstream Company (f/k/a Kayne Anderson Acquisition Corp.)